Citation Nr: 1500464	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, including service in the Republic of Vietnam from January 1970 to February 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for entitlement to service connection for peripheral neuropathy of the upper extremities. Thereafter, in a February 2008 rating decision, the RO confirmed and continued the denial of entitlement to service connection for peripheral neuropathy of the upper extremities.  

The Board notes that the Veteran initially requested a Board hearing at a local VA office in his September 2008 VA Form 9.  Significantly, however, in a subsequent November 2012 statement, the Veteran's representative reported that the Veteran was withdrawing this request.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy.  Specifically, the Veteran contends that service connection is warranted for peripheral neuropathy of the upper extremities because this condition is either caused or aggravated by his service-connected diabetes mellitus, Type II.  See Veteran's September 2008 VA Form 9.  

Although the Board sincerely regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board will discuss each of its reasons for remand in turn.  

I.  Veterans Claims Assistance Act of 2000 (VCAA) Notice 

A letter dated in December 2005 provided the Veteran with notice regarding what evidence and information was necessary to establish entitlement to service connection for a peripheral neuropathy on a direct basis; however, this letter did not provide him with notice of what evidence was needed to establish entitlement to service connection for peripheral neuropathy as secondary to his now service-connected diabetes mellitus, Type II.  Accordingly, this case must be remanded so that a proper VCAA notice letter addressing service connection on both direct and secondary bases can be sent to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete, misleading, or confusing information can render a VCAA notice letter inadequate).

II.  Treatment Records 

A review of the Veteran's post-service treatment records indicates that these records may be incomplete.  Specifically, at the time of the Veteran's April 2011 VA examination, the examiner noted that the Veteran underwent bilateral carpal tunnel surgery to treat the pain and numbness in both hands.  Significantly, however, to date, no records of such surgery or related treatment are of record.  Additionally, the record reflects that the Veteran has received treatment from Dr. J.E.V. for diabetes mellitus with neuropathy and diabetic neuropathy.  Significantly, however, aside from single-page doctor's notes dated in January 2007 and October 2009 showing such diagnoses, none of Dr. J.E.V.'s treatment records have been associated with the claims file.  Further, the Board notes that the most recent private treatment records currently on file from: (1) Dr. B.J. are dated in May 2011; (2) Dr. J.R.L. are dated in December 2007; and (3) Dr. D.E. are dated in May 2006.  Finally, the Board notes that the only recent VA treatment records currently on file are psychiatric treatment records dated from January 2011 to November 2011.  As such, on remand, copies of all outstanding private and VA treatment records regarding the Veteran's claimed peripheral neuropathy should be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c) (2014).  

III.  VA Examination  

The Board finds that another VA examination assessing whether the Veteran's peripheral neuropathy is caused or aggravated by his service-connected diabetes mellitus, Type II, is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations addressing peripheral neuropathy in May 2006 and April 2011.  In this regard, at the time of the Veteran's May 2006 VA examination, the examiner provided the opinion that the Veteran's peripheral neuropathy was related to carpal tunnel syndrome and his radiculopathy was related to degenerative disc disease, but that neither condition was related to his diabetes.  Additionally, at the time of his April 2011 VA examination, the examiner provided the opinion that the Veteran's left C-7 radiculopathy was not a complication of his diabetes and that his neuropathy was a result of his left C-7 spinal nerve root.  Significantly, however, neither the May 2006 or April 2011 VA examiners provided an explanation or rationale for their opinions.  Moreover, although both examiners provided an opinion as to whether the Veteran's peripheral neuropathy was directly caused by or related to the Veteran's service-connected diabetes mellitus, neither examiner provided an opinion as to whether the Veteran's diabetes mellitus, Type II, aggravated any neurological disabilities found to be present.  

As such, the Board finds these opinions to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Accordingly, the Board finds that another examination and medical opinion assessing the etiology of the Veteran's peripheral neuropathy of the upper extremities is necessary to make a determination in this case.  See 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a notice letter regarding his claim of entitlement to service connection for peripheral neuropathy of the upper extremities that complies with the notification requirements of the VCAA.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate this claim on both direct and secondary bases. 

2.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's peripheral neuropathy of the upper extremities, to specifically include records from: 

(a) the Veteran's carpal tunnel syndrome surgery and any treatment related to such surgery, 

(b) Dr. L.V.R.,

(c) Dr. B.J. dated since May 2011, 

(d) Dr. J.R.L. dated since December 2007, and

(e) Dr. D.E. dated since May 2006.  

All reasonable attempts to obtain such records should be made and documented.  

3.  Obtain a complete copy of the Veteran's VA treatment records pertaining to peripheral neuropathy of the upper extremities.  All reasonable attempts to obtain such records should be made and documented.  

4.  After the development requested in items (1) through (3) is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the upper extremities.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any neurological disabilities of the upper extremities found to be present.  
In doing so, the examiner should reconcile his/her findings with the other diagnoses/medical findings of record, to specifically include: (1) Dr. J.R.L.'s December 2004 diagnosis of bilateral carpal tunnel syndrome, left-sided cubital tunnel syndrome, and L5-S1 radiculopathy; (2) the May 2006 VA examiner's diagnosis of peripheral neuropathy and radiculopathy; (3) Dr. J.E.V.'s January 2007 diagnosis of diabetic neuropathy; (4) Dr. J.R.L.'s December 2007 diagnosis of bilateral carpal tunnel syndrome, mild polyneuropathy, and L5 radiculopathy; (5) Dr. J.E.V.'s September 2009 diagnosis of diabetes with neuropathy; (6) the April 2011 VA examiner's diagnosis of peripheral neuropathy and radiculopathy; and (7) Dr. B.J.'s April 2011 determination that there was no clear evidence of diabetic polyneuropathy.  

For each neurological disability of the upper extremities found to be present, the examiner should offer opinions as to the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the neurological disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his in-service exposure to herbicides? 

(b) Is it at least as likely as not (50 percent or greater probability) that the neurological disability is proximately due to or the result of his service-connected diabetes mellitus, Type II?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus, Type II, aggravated the neurological disability?  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's neurological disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected diabetes mellitus, Type II.  

In providing the above opinions, the examiner should reconcile his/her findings with the other medical opinions of record, including: 

(1) the May 2006 VA examiner's opinion that the Veteran's peripheral neuropathy was related to carpal tunnel syndrome and his radiculopathy was related to degenerative disc disease, but that neither condition was related to his diabetes; 

(2) Dr. J.E.V.'s January 2007 opinion that the Veteran's symptoms were related to diabetic neuropathy, as the Veteran's carpal tunnel syndrome problem had already been operated on; 

(3) Dr. J.R.L.'s December 2007 opinion that some of the Veteran's neuropathic findings were related to chronic diabetes; 

(4) Dr. J.E.V.'s September 2009 opinion attributing the Veteran's neuropathy to his diabetes; 

(5) the April 2011 VA examiner's opinion that the Veteran's left C-7 radiculopathy was not a complication of his diabetes and that his neuropathy was a result of his left C-7 spinal nerve root; and 

(6) Dr. B.J.'s April 2011 opinion that the Veteran's electromyography (EMG) findings were indicative of chronic neurogenic process affecting muscles innervated by left C7 spinal nerve root, consistent with residual findings from previous cervical radiculopathy.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  
A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


